 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 WILLIAM JACKSON,                                        Case No.: 2:20-cv-02001-APG-VCF

 4          Plaintiff                                                     Order

 5 v.

 6 EQUIFAX INFORMATION SERVICES,
   LLC, et al.,
 7
          Defendants
 8

 9         On February 18, 2021, plaintiff William Jackson advised the court that he had settled

10 with defendant Equifax Information Services, LLC and intended to file a voluntary dismissal as

11 to Equifax by April 16, 2021. ECF No. 10. Nothing was filed by that date, so I ordered plaintiff

12 William Jackson to file a voluntary dismissal as to Equifax, a stipulation of dismissal as to

13 Equifax, or a status report. ECF No. 15. I advised Jackson that the failure to comply with my

14 order by May 7, 2021 may result in dismissal of this action without further notice. Id. Nothing

15 has been filed.

16         I THEREFORE ORDER that plaintiff William Jackson’s claims against defendant

17 Equifax Information Services, LLC are DISMISSED. The clerk of court is directed to enter

18 judgment accordingly and to close this case.

19         DATED this 13th day of May, 2021.

20

21
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
22

23
